Case 1:19-cv-01268-JRS-MPB Document 11 Filed 04/12/19 Page 1 of 1 PageID #: 49
                                                       Dismissal without prejudice
                                                       acknowledged.
                                                       JRS, DJ, 4/12/2019
                      UNITED STATES DISTRICT COURT Distribution to all parties of record
                      SOUTHERN DISTRICT OF INDIANA via CM/ECF.

 BRENDA DRAKE, individually and                )
 on behalf of others similarly situated,       )
                                               )
      Plaintiff,                               )     CASE NO. 1:19-cv-1268 -JRS-MPB
                                               )
 v.                                            )
                                               )
 FIRST KEY HOMES, LLC,                         )
                                               )
      Defendant.                               )


                          NOTICE OF VOLUNTARY DISMISSAL


        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff, Brenda

Drake, voluntarily dismisses this action without prejudice.
